Citation Nr: 0840156	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran had active service from December 2000 to December 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  The competent medical evidence does not show the veteran 
has a lumbar strain.


CONCLUSION OF LAW

A lumbar strain was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008).  In particular, the amended regulation removes the 
third sentence of 38 C.F.R. § 3.159(b)(1) which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
Additionally, the fourth sentence of 38 C.F.R. § 3.159(b)(1) 
is changed to read, "The information and evidence that the 
claimant is informed that the claimant is to provide must be 
provided within one year of the date of the notice."  The 
amended regulation also adds a new paragraph, (b)(3), to 
38 C.F.R. § 3.159 which states that no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a November 2004 
notice letter, the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the above notice satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Further, the veteran was notified that 
the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claim.  Finally, 
a March 2006 correspondence from the RO provided the veteran 
notice on effective date and disability rating elements.  See 
e. g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
notice in this case suggests that the veteran's claim must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service treatment records 
(STR's) have been associated with the claims file as have 
relevant post-service VA medical records.  While the Board 
notes that no medical records were in front of the examiner, 
the Board concedes that the veteran was injured in service.  
A review of the November 2004 VA examination reflects that 
the VA examiner provided a thorough examination which took 
into account the veteran's complaints.  Furthermore, the 
veteran's claim is being denied due to a lack of current 
disability.  Therefore, a remand for additional examination 
would serve no useful purpose.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant. See 38 U.S.C.A. § 5107(b) (West 2002).

A review of the veteran's STR's reveals complaints and 
treatment of low back pain and a diagnosis of mechanical low 
back in service.  In particular, a March 2003 STR reflects 
that the veteran reported sharp, low back pain that was 
incurred during a four-hour ride in the back of a five-ton 
vehicle.  The STR reflects that the veteran reported that his 
low back pain was located mostly on the right and was 
aggravated by movement and alleviated by lying in the fetal 
position.  After physical examination which included front 
bends, side bends, and back bends, the examiner diagnosed the 
veteran as having a mechanical low back.  A July 2003 STR 
reflects that the veteran reported constant low back pain 
which was worsened with prolonged standing and alleviated 
with rest.  Upon physical examination, the examiner noted 
that the veteran had a full range of motion with pain 
localized from T12-L5.  The examiner prescribed back 
stretches and physical therapy consultations.  Further review 
of the STR's reflect that the veteran received physical 
therapy and chiropractic consultations several times between 
August 2003 and April 2004 at Camp Pendleton Naval Hospital 
where he complained of low back pain and was noted to have a 
full range of motion with pain, stiffness, and tightness.  
The veteran's STR's reflect that the veteran's low back pain 
improved with treatment, becoming less frequent (not 
constant) with fewer twinges and full range of motion without 
pain with the exception of two reports that noted that the 
veteran had aggravated his mechanical low back in January 
2004 and April 2004.

The veteran filed the present claim in November 2004 and was 
scheduled for a VA examination.  A report of November 2004 VA 
examination reflects that the veteran complained of 
intermittent aching and sharp pain that occurred five times 
per day with each occurrence lasting approximately one hour.  
The veteran's pain was brought on by physical activity and 
improved by rest.  The examiner noted that the veteran 
reported that he was able to walk, vacuum, drive a car, dress 
himself, shop for groceries, take out the trash cans, push a 
law mower, climb stairs, and do gardening.  The examiner also 
noted that the veteran's gait was normal, and the veteran was 
able to ambulate without assistive aid.  Upon physical 
examination of the thoracolumbar spine, the examiner noted no 
evidence of muscle spasm, tenderness, weakness, or radiation 
of pain.  Range of motion testing reflected a full range of 
motion without pain.  The examiner's report also noted that 
range of motion of the thoracolumbar spine was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  As a final point, the examiner diagnosed the 
veteran with a resolved lumbar strain, noted that the range 
of motion of the lumbar spin was well preserved, and noted 
that there was no evidence of radiculopathy, atrophy, or 
sensory deficits.  Further, x-rays taken in association with 
the VA examination reflected the impression of hyperlordosis, 
but no other significant findings.  Vertebral bodies had 
normal height, disc spaces were within normal limits, 
posterior facets were intact, and facet joints were 
unremarkable.  Therefore, the VA examination report does not 
support the veteran's claim because the examiner found no 
clinical evidence of a current low back disability.

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As noted above, in this case, there 
is no clinical evidence of a current low back disability.

With respect to medical nexus, in the absence of a current 
disability, it follows that a medical nexus is also lacking.  
Such is the case here.  The evidence of record does not 
contain a medical statement attempting to link a low back 
disability to the veteran's military service.  Accordingly, 
element (3) in Pond has not been met and the veteran's claim 
fails on this basis as well. 

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge, such as experiencing low back pain in service 
and post service.  See e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United State Court of Appeals for 
Veterans Claims has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In determining whether evidence 
submitted by a veteran is credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  

Where, as in the present case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
usually required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board recognizes that in certain circumstances lay 
evidence may be competent to establish a disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The only statements the veteran has provided were that he had 
experienced constant pain in his lower back.  The veteran, 
however, is not competent to diagnose this condition.  See 
id. (noting that whether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board).



As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for a lumbar strain is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


